DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 10-12 have been considered but are moot because the new ground of rejection set forth below. 
The applicant argues on page 7 of the remarks each of the independent claims has been amended to incorporate the idea of a first image of the object being an image in the past and the second image being an image captured in the present and the third image being a newly captured image based on the displacement differences of the first and second image. The newly discovered art of Harvey et al. US Patent(US 10007992 B1) discloses the idea of comparing a previous image and a newly captured image (See Col 10, Lines 38-50) and the prior art of Nozoe et al. US PG-Pub(US 20010017878 A1)  discloses the idea of recapturing a defect of an image based on displacement differences in ¶[0071]. Therefore the latest claim amendment does not overcome the new ground of rejection set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US PG-Pub(US 20190385285 A1) in view of Tsubota et al US PG-Pub (US 20170345184 A1) in view of Maruyama et al US PG-Pub(US 20120212605 A1) in view of Nozoe et al. US PG-Pub(US 20010017878 A1) further in view of Harvey et al. US Patent(US 10007992 B1)
Regarding Claim 1, Chen teaches an imaging control device comprising a processor ([0068] In this embodiment of the present invention, the processor 120 performs rectangular region detection on at least two images captured by using the camera lens 110.)  configured to: a first image of an object by a first imager(¶[0009],at least two images captured by using a binocular camera or a multi-ocular camera), and the at least two images. The examiner interprets since the prior art is using a binocular camera or a multiple-ocular camera it would be obvious that there are two imagers in the camera to capture a first and second image); acquire a second image of the object by a second imager(¶[0009],at least two images captured by using a binocular camera or a multi-ocular camera), and the at least two images. The examiner interprets since the prior art is using a binocular camera or a multiple-ocular camera it would be obvious that there are two imagers in the camera to capture a first and second image.); acquire three-dimensional information of the object(¶[0009], In this embodiment of the present invention, edge line segments in three-dimensional space that correspond to the edge line segments in the image are calculated, and the image is corrected based on a relationship between a length and a width of the rectangle formed by the edge line segments in the three-dimensional space, so that the corrected image is more approximate to a shape of a photographed object, the corrected image is more real, and user experience is better.); specify a planar region of the object in the first image and the second image based on the acquired three-dimensional information(¶[0169] determine whether a planar region that is in three-dimensional space of a camera coordinate system and that corresponds to a region formed by the four first edge line segments and extension lines of the four first edge line segments is coplanar, where specific manners described in steps S440 and S450 in the embodiment shown in FIG. 4 may be referenced; and if the planar region that is in the three-dimensional space of the first three-dimensional coordinate system and that corresponds to the region formed by the four first edge line segments and the extension lines of the four first edge line segments is not coplanar, select another combination of four first edge line segments for continuous determining. The examiner interprets that the prior art based on the three-dimensional space of the object captured by the camera will determine if there is a planar region within the three-dimensional space of the object. ); extract a feature point on the specified planar region of the object from the first image, and extract the feature point on the specified planar region of the object from the second image (¶[0163] S702: Extract first feature points from each of the two images. The examiner interprets that the prior art is extracting feature points from both the first and second image based on the planar region of the object); acquire a correspondence relationship between the feature point on the specified planar region of the object extracted from the first image and the feature point on the specified planar region of the object extracted from the second image(¶[0193], the processing unit 1303 is further configured to calculate, based on two-dimensional coordinates of the plurality of first feature points in the region in the at least two images, coordinates of second feature points corresponding to the plurality of first feature points in a first three-dimensional coordinate system. The examiner interprets that the processing unit is determining a correspondence relationship between the second and first feature points on the planar region of the object.);
Chen does not explicitly teach based on the acquired correspondence relationship, calculate displacement amounts of a position and an attitude of the second imager such that differences from a position and an attitude of the first imager when the first image was acquired fall within given ranges; 
    PNG
    media_image1.png
    313
    394
    media_image1.png
    Greyscale

Tsubota teaches calculating displacement amounts of a position and an attitude of the second  imager such that differences from a position and an attitude of the first imager when the first image was generated fall within ranges (¶[0068] Camera parameter estimator 23 estimates the position and the pose of second camera 11 with respect to first camera 10 in order based on, for example, the corresponding point pair information, the focal length of first camera 10, the focal length of second camera 11, the optical axis coordinates of first camera 10, and the optical axis coordinates of second camera 11 as illustrated in FIG. 3C. As seen in Figure 3C. The baseline length 62 is the calculated displacement between the first and second camera and the examiner interprets that it would be obvious that the displacement of the camera falls within a generated range since each camera has a specific field of view In order to capture the object the camera would have to not be too far apart in order to properly image the object.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Tsubota to Chen in order to calculate the displacement between the second and first camera. One skilled in the art would have been motivated to modify Chen in this manner in order to improve reconstraction accuracy for three-dimensional coordinates restored from two captured images. (Tsubota, ¶[0007])
However the combination of Chen and Tsubota don’t explicitly teach detect a damage pattern of the object from the first image and the second image that is present in the second image but is not present in the first image; and calculate displacement amounts of the position and the attitude of the second imager 
Maruyama teaches detect a damage pattern of the object from the first image and the second image that is present in the second image but is not present in the first image (¶[0033], the processing apparatus has an image capture part configured to separate the compound-eye image obtained from the imaging apparatus into plural ommatidium images; and a defect determination part configured to determine whether there is a defect of the object based on the plural ommatidium images. ¶[0034] The defect determination part is configured to include an ommatidium image defect determination part configured to determine whether there is a defect for the respective plural ommatidium images and an integrated determination part configured to determine whether there is a defect of the object based on the respective defect determination results for the plural ommatidium images obtained from the ommatidium image defect determination part. The ommatidium image defect determination part is configured to determine, for each of the plural ommatidium images, one of "defect exists", "no defect" and "indeterminable". The examiner interprets the prior art is capturing multiple images of an object to be inspected and the defect determination part will determine which image contains a damage pattern and label it as “defect exists” and if one image doesn’t have the defect will label it as “no defect” as seen in the table in Fig. 8) calculate displacement amounts of the position and the attitude of the second imager([0056] Before describing the defect determination part 23, difference amounts (parallax) between the ommatidium images will now be described. A difference amount in an imaging position of an object when the object at a position of a distance D from the virtual imaging apparatus is photographed can be calculated, as follows, according to FIG. 4. In FIG. 4, it is assumed that cameras C1 and C2 are pinhole cameras having focal lengths of F, and respective imaging surfaces are on the same plane. Further, imaging positions of the cameras C1 and C2 are V1 and V2, respectively, when a distance between the focuses (distance between centers of images) is dx and the object at the position of the distance D from the focuses is photographed. The examiner interprets as seen in Fig. 4 that the prior art is calculating the displacement between the cameras by using the formula described in ¶[0057]). 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Maruyama to Chen and Tsubota in order to detect damage patterns in an object and determine if it is present in the first or second image and to calculate the displacement amounts of the second imager. One skilled in the art would have been motivated to modify Chen and Tsubota in this manner in order to determine whether a surface of the to-be-inspected object has a defect such as a flaw, a deformation, a dent or the like. (Maruyama, ¶[0002])
However the combination of Chen, Tsubota and Maruyama do not explicitly teach a damage pattern be observed at a specific position in a third image, the third image being an image of the object taken in the present based on the displacement amounts 
Nozoe teaches  a damage pattern be observed at a specific position in a third image, the third image being an image of the object taken in the present based on the displacement amounts. (¶[0071], The image processing unit 49 executes alignment of two sheets of images and image comparison to recognize the detail position of defect and size of defect. The XY stage 38 moves again to the coordinate of defective area and adjusts the electron beam radiating position with the beam deflection unit 43 to bring about the defective area to the center with the defect position information within the image in order to obtain the image of defective area with a comparatively higher magnification factor. For example, when the image is obtained again, the image shall have the size of sight of about 1 to 3 .mu.m.sup.2. The examiner interprets that the prior art is aligning the defect to the center of the imager in order to captured another image of the defect captured by the imager.) 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Nozoe to Chen and Tsubota and Maruyama in order to register the damage pattern to a specific position to be imaged by the imager. One skilled in the art would have been motivated to modify Chen and Tsubota and Maruyama in this manner in order to automate movement to the position to be reviewed so that the acquisition of image and classification can be realized.(Nozoe, Abstract)
However the combination of Chen, Tsubota, Maruyama and Nozoe do not explicitly teach the first image being an image of the object taken in the past and the second image being an image of the object taken in the present.
Harvey teaches the first image being an image of the object taken in the past and the second image being an image of the object taken in the present. (Col 10, Lines 38-50, Moreover, the comparison module 320 may also compare the data points depicting a bridge with a previously stored image(s) of the same bridge, for example, from five years ago when the bridge was known to be in good condition. The previously stored image(s) of the same bridge may be obtained from the previous image data 94 stored at the server 14 or the client device 12 of FIG. 1A. After an aerial image of an item of infrastructure is captured, the aerial image may be stored in the previous image data 94, so that it may be compared with a newly captured image of the same infrastructure item at a later date. In this manner, the degradation/maintenance of an infrastructure item may be determined over time for a more detailed analysis of the damage. The examiner interprets the prior art is using a stored image of the bridge and comparing the previous image to a present image captured to determine the damage over time of the bridge.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Harvey to Chen, Tsubota, Maruyama and Nozoe in order to use a past image and compare it to a present image. One skilled in the art would have been motivated to modify Chen, Tsubota, Maruyama and Nozoe in this manner in order to assess damage to infrastructure such as roads, highways, bridges, etc. (Harvey, Col 1, Lines 20-22)
Regarding Claim 2, the combination of Chen, Tsubota, Maruyama, Nozoe and Harvey teaches the imaging control device according to claim 1, where Tsubota further teaches wherein the processor is further configured to control displacement of the position and the attitude of the second imager based on the calculated displacement amounts (¶[0187] – [0188], the user inputs the depth information (the distance from first camera 10 to corresponding point am) through input device 20M. The depth information may be the distance from second camera 11 to corresponding point bm. The depth information is an actual measured value that is measured by using, for example, a laser rangefinder or a measure. In FIG. 16, “102 m” is input as the actual measured value and is displayed in the screen of display 20L in an overlaid manner on enlarged peripheral image GZ11. ¶[0188] If the user finishes specification and inputting, processor 30C performs the three-dimensional reconstraction processing based on those pieces of information. The examiner interprets that based on the displacement of the camera that the processor will control the position and pose of the camera to perform three-dimensional reconstraction processing.) 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Tsubota to Chen, Maruyama, Nozoe and Harvey in order to calculate the displacement amounts of the camera. One skilled in the art would have been motivated to modify Chen, Maruyama, Nozoe and Harvey in this manner in order to improve reconstraction accuracy for three-dimensional coordinates restored from two captured images. (Tsubota, ¶[0007])
Regarding Claim 7, the combination of Chen, Tsubota, Maruyama, Nozoe and Harvey teaches the imaging control device according to claim 1,
where Chen further teaches wherein: the first image and the second image are stereo images (¶[0005], a plurality of images captured by using a binocular camera or a multi-ocular camera. The examiner interprets that both these cameras are generating a stereo image of the object of interest.); and the processor is further configured to specify the planar region of the object in the first image and the second image based on the stereo images((¶[0169] S708: Randomly or sequentially select four first edge line segments from the unprocessed set; determine whether a planar region that is in three-dimensional space of a camera coordinate system and that corresponds to a region formed by the four first edge line segments and extension lines of the four first edge line segments is coplanar, where specific manners described in steps S440 and S450 in the embodiment shown in FIG. 4 may be referenced; and if the planar region that is in the three-dimensional space of the first three-dimensional coordinate system and that corresponds to the region formed by the four first edge line segments and the extension lines of the four first edge line segments is not coplanar, select another combination of four first edge line segments for continuous determining. The examiner interprets that the prior art based on the three-dimensional space of the object captured by the camera will determine if there is a planar region within the three-dimensional space of the object. ); 

    PNG
    media_image2.png
    643
    370
    media_image2.png
    Greyscale
Regarding Claim 10, the combination of Chen, Tsubota, Maruyama, Nozoe and Harvey teaches the imaging control device according to claim 1, further comprising a display, wherein the processor is further configured to cause the display to display the first image and the second image in parallel or in a superimposed manner (¶[0025] FIG. 8 of Tsubota is a schematic diagram illustrating a transition example of a user interface (UI) screen displayed on a display in the first exemplary embodiment. As seen in figure 8 shows a display screen and the first and second image captured are in parallel to each other.)
Regarding Claim 11, Chen teaches an imaging control method comprising: a step of acquiring a first image of an object by a first imager(¶[0009],at least two images captured by using a binocular camera or a multi-ocular camera), and the at least two images. The examiner interprets since the prior art is using a binocular camera or a multiple-ocular camera it would be obvious that there are two imagers in the camera to capture a first and second image);a step of acquiring a second image of the object by a second imager(¶[0009],at least two images captured by using a binocular camera or a multi-ocular camera), and the at least two images. The examiner interprets since the prior art is using a binocular camera or a multiple-ocular camera it would be obvious that there are two imagers in the camera to capture a first and second image); a step of acquiring three-dimensional information of the object(¶[0009], In this embodiment of the present invention, edge line segments in three-dimensional space that correspond to the edge line segments in the image are calculated, and the image is corrected based on a relationship between a length and a width of the rectangle formed by the edge line segments in the three-dimensional space, so that the corrected image is more approximate to a shape of a photographed object, the corrected image is more real, and user experience is better.); a step of specifying a planar region of the object in the first image and the second image based on the acquired three-dimensional information(¶[0169], determine whether a planar region that is in three-dimensional space of a camera coordinate system and that corresponds to a region formed by the four first edge line segments and extension lines of the four first edge line segments is coplanar, where specific manners described in steps S440 and S450 in the embodiment shown in FIG. 4 may be referenced; and if the planar region that is in the three-dimensional space of the first three-dimensional coordinate system and that corresponds to the region formed by the four first edge line segments and the extension lines of the four first edge line segments is not coplanar, select another combination of four first edge line segments for continuous determining. The examiner interprets that the prior art based on the three-dimensional space of the object captured by the camera will determine if there is a planar region within the three-dimensional space of the object. );a step of extracting a feature point on the specified planar region of the object from the first image and extracting the feature point on the specified planar region of the object from the second image(¶[0163] S702: Extract first feature points from each of the two images. The examiner interprets that the prior art is extracting feature points from both the first and second image based on the planar region of the object); a step of acquiring a correspondence relationship between the feature point on the specified planar region of the object extracted from the first image and the feature point on the specified planar region of the object extracted from the second image(¶[0193], the processing unit 1303 is further configured to calculate, based on two-dimensional coordinates of the plurality of first feature points in the region in the at least two images, coordinates of second feature points corresponding to the plurality of first feature points in a first three-dimensional coordinate system. The examiner interprets that the processing unit is determining a correspondence relationship between the second and first feature points on the planar region of the object.);
Chen does not explicitly teach a step of, calculating displacement amounts of a position and an attitude of the second imager such that differences from a position and an attitude of the first imager when the first image was acquired 6Docket No. 003900-F03181Application No. 16/529,296afall within given ranges.

    PNG
    media_image1.png
    313
    394
    media_image1.png
    Greyscale

Tsubota teaches a step of, calculating displacement amounts of a position and an attitude of the second imager such that differences from a position and an attitude of the first imager when the first image was acquired 6Docket No. 003900-F03181Application No. 16/529,296afall within given ranges. (¶[0068] Camera parameter estimator 23 estimates the position and the pose of second camera 11 with respect to first camera 10 in order based on, for example, the corresponding point pair information, the focal length of first camera 10, the focal length of second camera 11, the optical axis coordinates of first camera 10, and the optical axis coordinates of second camera 11 as illustrated in FIG. 3C. As seen in Figure 3C. The baseline length 62 is the calculated displacement between the first and second camera and the examiner interprets that it would be obvious that the displacement of the camera falls within a generated range since each camera has a specific field of view In order to capture the object the camera would have to not be too far apart in order to properly image the object.). 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Tsubota to Chen in order to calculate the displacement between the second and first camera. One skilled in the art would have been motivated to modify Chen in this manner in order to improve reconstraction accuracy for three-dimensional coordinates restored from two captured images. (Tsubota, ¶[0007])
However the combination of Chen and Tsubota don’t explicitly teach a step of detecting a damage pattern of the object from the first image and the second image that is present in the second image but is not present in the first image; and a step of calculating displacement amounts of the position and the attitude of the second imager
Maruyama teaches a step of detecting a damage pattern of the object from the first image and the second image that is present in the second image but is not present in the first image;  (¶[0033], the processing apparatus has an image capture part configured to separate the compound-eye image obtained from the imaging apparatus into plural ommatidium images; and a defect determination part configured to determine whether there is a defect of the object based on the plural ommatidium images. ¶[0034] The defect determination part is configured to include an ommatidium image defect determination part configured to determine whether there is a defect for the respective plural ommatidium images and an integrated determination part configured to determine whether there is a defect of the object based on the respective defect determination results for the plural ommatidium images obtained from the ommatidium image defect determination part. The ommatidium image defect determination part is configured to determine, for each of the plural ommatidium images, one of "defect exists", "no defect" and "indeterminable". The examiner interprets the prior art is capturing multiple images of an object to be inspected and the defect determination part will determine which image contains a damage pattern and label it as “defect exists” and if one image doesn’t have the defect will label it as “no defect” as seen in the table in Fig. 8)and a step of calculating displacement amounts of the position and the attitude of the second imager ([0056] Before describing the defect determination part 23, difference amounts (parallax) between the ommatidium images will now be described. A difference amount in an imaging position of an object when the object at a position of a distance D from the virtual imaging apparatus is photographed can be calculated, as follows, according to FIG. 4. In FIG. 4, it is assumed that cameras C1 and C2 are pinhole cameras having focal lengths of F, and respective imaging surfaces are on the same plane. Further, imaging positions of the cameras C1 and C2 are V1 and V2, respectively, when a distance between the focuses (distance between centers of images) is dx and the object at the position of the distance D from the focuses is photographed. The examiner interprets as seen in Fig. 4 that the prior art is calculating the displacement between the cameras by using the formula described in ¶[0057]).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Maruyama to Chen and Tsubota in order to detect damage patterns in an object and determine if it is present in the first or second image and to calculate the displacement amounts of the second imager. One skilled in the art would have been motivated to modify Chen and Tsubota in this manner in order to determine whether a surface of the to-be-inspected object has a defect such as a flaw, a deformation, a dent or the like. (Maruyama, ¶[0002])
However the combination of Chen, Tsubota and Maruyama do not explicitly teach the damage pattern will be observed at a specific position in a third image, the third image being an image of the object taken in the present based on the displacement amounts.
Nozoe teaches the damage pattern will be observed at a specific position in a third image, the third image being an image of the object taken in the present based on the displacement amounts.. (¶[0071], The image processing unit 49 executes alignment of two sheets of images and image comparison to recognize the detail position of defect and size of defect. The XY stage 38 moves again to the coordinate of defective area and adjusts the electron beam radiating position with the beam deflection unit 43 to bring about the defective area to the center with the defect position information within the image in order to obtain the image of defective area with a comparatively higher magnification factor. For example, when the image is obtained again, the image shall have the size of sight of about 1 to 3 .mu.m.sup.2. The examiner interprets that the prior art is aligning the defect to the center of the imager in order to captured another image of the defect captured by the imager.) 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Nozoe to Chen and Tsubota and Maruyama in order to register the damage pattern to a specific position to be imaged by the imager. One skilled in the art would have been motivated to modify Chen and Tsubota and Maruyama in this manner in order to automate movement to the position to be reviewed so that the acquisition of image and classification can be realized.(Nozoe, Abstract)
However the combination of Chen, Tsubota, Maruyama and Nozoe do not explicitly teach the first image being an image of the object taken in the past and the second image being an image of the object taken in the present.
Harvey teaches the first image being an image of the object taken in the past and the second image being an image of the object taken in the present. (Col 10, Lines 38-50, Moreover, the comparison module 320 may also compare the data points depicting a bridge with a previously stored image(s) of the same bridge, for example, from five years ago when the bridge was known to be in good condition. The previously stored image(s) of the same bridge may be obtained from the previous image data 94 stored at the server 14 or the client device 12 of FIG. 1A. After an aerial image of an item of infrastructure is captured, the aerial image may be stored in the previous image data 94, so that it may be compared with a newly captured image of the same infrastructure item at a later date. In this manner, the degradation/maintenance of an infrastructure item may be determined over time for a more detailed analysis of the damage. The examiner interprets the prior art is using a stored image of the bridge and comparing the previous image to a present image captured to determine the damage over time of the bridge.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Harvey to Chen, Tsubota, Maruyama and Nozoe in order to use a past image and compare it to a present image. One skilled in the art would have been motivated to modify Chen, Tsubota, Maruyama and Nozoe in this manner in order to assess damage to infrastructure such as roads, highways, bridges, etc. (Harvey, Col 1, Lines 20-22)
Regarding Claim 12, Chen teaches a non-transitory, computer-readable tangible recording medium which records a program causing a computer([0066], the processor 120 may include: an image input control circuit, for applying image data from the A/D converter to the main line; an image processing circuit, for implementing pre-determined digital signal processing based on the input image data; a video random access memory (English: Video Random Access Memory, VRAM), configured to store to-be-displayed image data indicating an image;) to execute: a step of acquiring a first image of an object by a first imager(¶[0009],at least two images captured by using a binocular camera or a multi-ocular camera), and the at least two images. The examiner interprets since the prior art is using a binocular camera or a multiple-ocular camera it would be obvious that there are two imagers in the camera to capture a first and second image);a step of acquiring a second image of the object by a second imager(¶[0009],at least two images captured by using a binocular camera or a multi-ocular camera), and the at least two images. The examiner interprets since the prior art is using a binocular camera or a multiple-ocular camera it would be obvious that there are two imagers in the camera to capture a first and second image); a step of acquiring three-dimensional information of the object(¶[0009], In this embodiment of the present invention, edge line segments in three-dimensional space that correspond to the edge line segments in the image are calculated, and the image is corrected based on a relationship between a length and a width of the rectangle formed by the edge line segments in the three-dimensional space, so that the corrected image is more approximate to a shape of a photographed object, the corrected image is more real, and user experience is better.); a step of specifying a planar region of the object in the first image and the second image based on the acquired three-dimensional information(¶[0169], determine whether a planar region that is in three-dimensional space of a camera coordinate system and that corresponds to a region formed by the four first edge line segments and extension lines of the four first edge line segments is coplanar, where specific manners described in steps S440 and S450 in the embodiment shown in FIG. 4 may be referenced; and if the planar region that is in the three-dimensional space of the first three-dimensional coordinate system and that corresponds to the region formed by the four first edge line segments and the extension lines of the four first edge line segments is not coplanar, select another combination of four first edge line segments for continuous determining. The examiner interprets that the prior art based on the three-dimensional space of the object captured by the camera will determine if there is a planar region within the three-dimensional space of the object. );a step of extracting a feature point on the specified planar region of the object from the first image and extracting the feature point on the specified planar region of the object from the second image(¶[0163] S702: Extract first feature points from each of the two images. The examiner interprets that the prior art is extracting feature points from both the first and second image based on the planar region of the object); a step of acquiring a correspondence relationship between the feature point on the specified planar region of the object extracted from the first image and the feature point on the specified planar region of the object extracted from the second image(¶[0193], the processing unit 1303 is further configured to calculate, based on two-dimensional coordinates of the plurality of first feature points in the region in the at least two images, coordinates of second feature points corresponding to the plurality of first feature points in a first three-dimensional coordinate system. The examiner interprets that the processing unit is determining a correspondence relationship between the second and first feature points on the planar region of the object.); 
Chen does not explicitly teach and a step of, calculating displacement amounts of a position and an attitude of the second imager such that differences from a position and an attitude of the first imager when the first image was6Docket No. 003900-F03181Application No. 16/529,296 acquired fall within given ranges;

    PNG
    media_image1.png
    313
    394
    media_image1.png
    Greyscale

Tsubota teaches a step of, calculating displacement amounts of a position and an attitude of the second imager such that differences from a position and an attitude of the first imager when the first image was acquired6Docket No. 003900-F03181 fall within given ranges (¶[0068] Camera parameter estimator 23 estimates the position and the pose of second camera 11 with respect to first camera 10 in order based on, for example, the corresponding point pair information, the focal length of first camera 10, the focal length of second camera 11, the optical axis coordinates of first camera 10, and the optical axis coordinates of second camera 11 as illustrated in FIG. 3C. As seen in Figure 3C. The baseline length 62 is the calculated displacement between the first and second camera and the examiner interprets that it would be obvious that the displacement of the camera falls within a generated range since each camera has a specific field of view In order to capture the object the camera would have to not be too far apart in order to properly image the object.). 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Tsubota to Chen in order to calculate the displacement between the second and first camera. One skilled in the art would have been motivated to modify Chen in this manner in order to improve reconstraction accuracy for three-dimensional coordinates restored from two captured images. (Tsubota, ¶[0007])
However the combination of Chen and Tsubota don’t explicitly teach a step of detecting a damage pattern of the object from the first image and the second image that is present in the second image but is not present in the first image; and a step of calculating displacement amounts of the position and the attitude of the second imager
Maruyama teaches a step of detecting a damage pattern of the object from the first image and the second image that is present in the second image but is not present in the first image;  (¶[0033], the processing apparatus has an image capture part configured to separate the compound-eye image obtained from the imaging apparatus into plural ommatidium images; and a defect determination part configured to determine whether there is a defect of the object based on the plural ommatidium images. ¶[0034] The defect determination part is configured to include an ommatidium image defect determination part configured to determine whether there is a defect for the respective plural ommatidium images and an integrated determination part configured to determine whether there is a defect of the object based on the respective defect determination results for the plural ommatidium images obtained from the ommatidium image defect determination part. The ommatidium image defect determination part is configured to determine, for each of the plural ommatidium images, one of "defect exists", "no defect" and "indeterminable". The examiner interprets the prior art is capturing multiple images of an object to be inspected and the defect determination part will determine which image contains a damage pattern and label it as “defect exists” and if one image doesn’t have the defect will label it as “no defect” as seen in the table in Fig. 8)and a step of calculating displacement amounts of the position and the attitude of the second imager ([0056] Before describing the defect determination part 23, difference amounts (parallax) between the ommatidium images will now be described. A difference amount in an imaging position of an object when the object at a position of a distance D from the virtual imaging apparatus is photographed can be calculated, as follows, according to FIG. 4. In FIG. 4, it is assumed that cameras C1 and C2 are pinhole cameras having focal lengths of F, and respective imaging surfaces are on the same plane. Further, imaging positions of the cameras C1 and C2 are V1 and V2, respectively, when a distance between the focuses (distance between centers of images) is dx and the object at the position of the distance D from the focuses is photographed. The examiner interprets as seen in Fig. 4 that the prior art is calculating the displacement between the cameras by using the formula described in ¶[0057]).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Maruyama to Chen and Tsubota in order to detect damage patterns in an object and determine if it is present in the first or second image and to calculate the displacement amounts of the second imager. One skilled in the art would have been motivated to modify Chen and Tsubota in this manner in order to determine whether a surface of the to-be-inspected object has a defect such as a flaw, a deformation, a dent or the like. (Maruyama, ¶[0002])
However the combination of Chen, Tsubota and Maruyama do not explicitly teach the damage pattern will be observed at a specific position in a third image, the third image being an image of the object taken in the present based on the displacement amounts.
Nozoe teaches the damage pattern will be observed at a specific position in a third image, the third image being an image of the object taken in the present based on the displacement amounts.. (¶[0071], The image processing unit 49 executes alignment of two sheets of images and image comparison to recognize the detail position of defect and size of defect. The XY stage 38 moves again to the coordinate of defective area and adjusts the electron beam radiating position with the beam deflection unit 43 to bring about the defective area to the center with the defect position information within the image in order to obtain the image of defective area with a comparatively higher magnification factor. For example, when the image is obtained again, the image shall have the size of sight of about 1 to 3 .mu.m.sup.2. The examiner interprets that the prior art is aligning the defect to the center of the imager in order to captured another image of the defect captured by the imager.) 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Nozoe to Chen and Tsubota and Maruyama in order to register the damage pattern to a specific position to be imaged by the imager. One skilled in the art would have been motivated to modify Chen and Tsubota and Maruyama in this manner in order to automate movement to the position to be reviewed so that the acquisition of image and classification can be realized.(Nozoe, Abstract)
However the combination of Chen, Tsubota, Maruyama and Nozoe do not explicitly teach the first image being an image of the object taken in the past and the second image being an image of the object taken in the present.
Harvey teaches the first image being an image of the object taken in the past and the second image being an image of the object taken in the present. (Col 10, Lines 38-50, Moreover, the comparison module 320 may also compare the data points depicting a bridge with a previously stored image(s) of the same bridge, for example, from five years ago when the bridge was known to be in good condition. The previously stored image(s) of the same bridge may be obtained from the previous image data 94 stored at the server 14 or the client device 12 of FIG. 1A. After an aerial image of an item of infrastructure is captured, the aerial image may be stored in the previous image data 94, so that it may be compared with a newly captured image of the same infrastructure item at a later date. In this manner, the degradation/maintenance of an infrastructure item may be determined over time for a more detailed analysis of the damage. The examiner interprets the prior art is using a stored image of the bridge and comparing the previous image to a present image captured to determine the damage over time of the bridge.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Harvey to Chen, Tsubota, Maruyama and Nozoe in order to use a past image and compare it to a present image. One skilled in the art would have been motivated to modify Chen, Tsubota, Maruyama and Nozoe in this manner in order to assess damage to infrastructure such as roads, highways, bridges, etc. (Harvey, Col 1, Lines 20-22)
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US PG-Pub(US 20190385285 A1) in view of Tsubota et al US PG-Pub (US 20170345184 A1) in view of Maruyama et al US PG-Pub(US 20120212605 A1) in view of Nozoe et al. US PG-Pub(US 20010017878 A1) in view of Harvey et al. US Patent(US 10007992 B1) in further view of Kayombya et al. US PG-Pub(US 20140369557 A1).
Regarding Claim 3, the combination of Chen, Tsubota, Maruyama, Nozoe and Harvey teaches the imaging control device according to claim 2, while Tsubota teaches wherein the processor is further configured to: calculate a degree of coincidence between the first image and the second image (Fig. 1, [0095] Display and input 26 may perform matching processing of feature point 38a included in first image 33 with feature point 38b included in second image 36 and previously display an area of a candidate to include feature points of high similarity. In this case, the user can easily specify corresponding point areas 26y1 and 26y2 by selecting the area of a candidate, and operability is improved. The examiner interprets the prior art will match feature points obtained and determine if they are the same in each image); 
However they do not explicitly teach compare the calculated degree of coincidence with a reference value to determine whether or not the second imager is to be displaced and displace the second imager in a case where the second imager is determined to be displaced.
Kayombya teaches compare the calculated degree of coincidence with a reference value to determine whether or not the second imager is to be displaced and displace the second imager in a case where the second imager is determined to be displaced ([0065] In step 325, a 2D displacement between downsampled and blurred first frame and downsampled and blurred second frame (which may be obtained from corresponding first frame 230, and second frame 240, respectively, may be computed so as to maximize the Normalized Cross-Correlation (NCC) between the image pair. NCC is a correlation based method that permits the matching on image pairs even in situations with large relative camera motion. [0066] In some embodiments, in step 330, if the NCC value is not below some predetermined threshold ("Y" in step 330), then a 2D translation pose update 332 may be computed. In some embodiments, the threshold in step 300 may be computed and/or adjusted dynamically based on system parameters. In some embodiments, 2D translation pose update 332 may comprise an (x, y) displacement between the image pair. On the other hand, if the NCC value is below the threshold ("N" in step 330), then, predicted pose 220 may be output. The examiner interprets the prior art is comparing the degree of coincidence to a reference value in order to determine if the camera is to be displaced.) 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Kayombya to Chen, Tsubota, Maruyama, Nozoe and Harvey in order to determine if the second camera will be displaced based on the coincidence relationship. One skilled in the art would have been motivated to modify Chen, Tsubota, Maruyama, Nozoe and Harvey in this manner in order to improve tracking robustness. (Kayombya, ¶[0094])
Regarding Claim 4, the combination of Chen, Tsubota, Maruyama, Nozoe, Harvey and Kayombya teaches the imaging control device according to claim 3, where Kayombya further teaches wherein the processor is further configured to calculate the degree of coincidence based on a difference between a position of the feature point in the first image and a position of the feature point in the second image ([0050] Further, in some embodiments, image alignment module 250 may use predicted pose 220 to determine a translational displacement (x,y) between first frame 230 and second frame 240 that maximizes the Normalized Cross Correlation (NCC) between downsampled and/or blurred versions of first frame 230 and second frame 240. For example, image alignment module block 250 may use predicted pose 220 to determine the positions of feature points in second frame 240 and compute a translational displacement (x,y) between first frame 230 and second frame. The invention will compute the displacement amount between the feature points in the frames)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Kayombya to Chen, Tsubota, Maruyama, Nozoe and Harvey in order to determine the degree of coincidence based on the displacement amounts. One skilled in the art would have been motivated to modify Chen, Tsubota, Maruyama, Nozoe and Harvey in this manner in order to improve tracking robustness. (Kayombya, ¶[0094])
Regarding Claim 5, the combination of Chen, Tsubota, Maruyama, Nozoe, Harvey and Kayombya teaches the imaging control device according to claim 3, where Kayombya further teaches teaches wherein the processor is further configured to calculate the displacement amounts in a case where the second imager is determined to be displaced. ([0050] Further, in some embodiments, image alignment module 250 may use predicted pose 220 to determine a translational displacement (x,y) between first frame 230 and second frame 240 that maximizes the Normalized Cross Correlation (NCC) between downsampled and/or blurred versions of first frame 230 and second frame 240. For example, image alignment module block 250 may use predicted pose 220 to determine the positions of feature points in second frame 240 and compute a translational displacement (x,y) between first frame 230 and second frame. The invention will compute the displacement amount between the feature points in the frames and will adjust the imaging device based on the calculations.);
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Kayombya to Chen, Tsubota, Maruyama, Nozoe and Harvey in order to determine if the second camera will be displaced based on the displacement amounts. One skilled in the art would have been motivated to modify Chen, Tsubota, Maruyama, Nozoe and Harvey in this manner in order to improve tracking robustness. (Kayombya, ¶[0094])
Regarding Claim 6, the combination of Chen, Tsubota, Maruyama, Nozoe and Harvey the imaging control device according to claim 2, where Tsubota further teaches wherein the processor is further configured to: calculate a degree of coincidence between the first image and the second image (Fig. 1, [0095] Display and input 26 may perform matching processing of feature point 38a included in first image 33 with feature point 38b included in second image 36 and previously display an area of a candidate to include feature points of high similarity. In this case, the user can easily specify corresponding point areas 26y1 and 26y2 by selecting the area of a candidate, and operability is improved. The examiner interprets the prior art will match feature points obtained and determine if they are the same in each image); 
However they do not explicitly teach compare the calculated degree of coincidence with a reference value to determine whether or not the second imager is to be displaced 
Kayombya teaches compare the calculated degree of coincidence with a reference value to determine whether or not the second imager is to be displaced ([0065] In step 325, a 2D displacement between downsampled and blurred first frame and downsampled and blurred second frame (which may be obtained from corresponding first frame 230, and second frame 240, respectively, may be computed so as to maximize the Normalized Cross-Correlation (NCC) between the image pair. NCC is a correlation based method that permits the matching on image pairs even in situations with large relative camera motion. [0066] In some embodiments, in step 330, if the NCC value is not below some predetermined threshold ("Y" in step 330), then a 2D translation pose update 332 may be computed. In some embodiments, the threshold in step 300 may be computed and/or adjusted dynamically based on system parameters. In some embodiments, 2D translation pose update 332 may comprise an (x, y) displacement between the image pair. On the other hand, if the NCC value is below the threshold ("N" in step 330), then, predicted pose 220 may be output. The examiner interprets the prior art is comparing the degree of coincidence to a reference value in order to determine if the camera is to be displaced.)
and in a case where the second imager is determined to be displaced, displace the second imager and repeat the acquisition of the second image, the extraction of the feature point, the acquisition of the correspondence relationship and the calculation of the degree of coincidence. (¶[0089] In some embodiments, the SE(3) camera pose update computed in step 430 may be used to initialize a feature tracker, wherein the feature tracker may determine a feature tracker camera pose based, in part, on the updated SE(3) pose. In some embodiments, the feature tracker camera pose may be used to determine an initial camera pose for a third image subsequent and consecutive to the second image. In some embodiments, an Augmented Reality (AR) image may be rendered based, in part, on the feature tracker camera pose. The examiner interprets once the camera is displaced then the prior art is repeating the acquisition of the image and feature points and recalculating the degree of coincidence.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Kayombya to Chen, Tsubota, Maruyama, Nozoe and Harvey in order to determine if the second camera will be displaced based on the coincidence relationship. One skilled in the art would have been motivated to modify Chen, Tsubota, Maruyama, Nozoe and Harvey in this manner in order to improve tracking robustness. (Kayombya, ¶[0094])

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US PG-Pub(US 20190385285 A1) in view of Tsubota et al US PG-Pub (US 20170345184 A1) in view of Maruyama et al US PG-Pub(US 20120212605 A1) in view of Nozoe et al. US PG-Pub(US 20010017878 A1) in view of Harvey et al. US Patent(US 10007992 B1) in further view of Ho US PG Pub(US 20180218513 A1).
Regarding Claim 8, while the combination of Chen, Tsubota, Maruyama, Nozoe and Harvey teaches the imaging control device according to claim 1 they don’t explicitly teach wherein the processor is further configured to: calculate a first plane equation for specifying the planar region of the object in the first image and a second plane equation for specifying the planar region of the object in the second image; and acquire the correspondence relationship between the feature point on the planar region of the object specified in the first image and the feature point on the planar region of the object specified in the second image using the first plane equation and the second plane equation.
Ho teaches wherein the processor is further configured to: calculate a first plane equation for specifying the planar region of the object in the first image and a second plane equation for specifying the planar region of the object in the second image; ( ¶[0085], detecting planar surfaces among the ROI in a 3D point cloud forming the last accumulated depth image is mostly performed with either Hough Transform or Random Sample Consensus (RANSAC) that blindly iterate through the parameter space to find the planar surfaces that fit a 3D point cloud that forms the image. Since the binary map already indicates planar regions of interest where a planar side of an object or box is more likely to occur, this may not cause a significant reduction in the frame rate. Each plane hypothesis is set by the planar equation. The invention uses planar equations to determine the region to specify the planar region of the object)and acquire the correspondence relationship between the feature point on the planar region of the object specified in the first image and the feature point on the planar region of the object specified in the second image using the first plane equation and the second plane equation. ([0088], a plane hypothesis and may include determining whether a particular plane hypothesis using the pixel coordinates is equal to a certain threshold, and testing to determine if the normal of the local surface near the pixel being used for voting is similar to the normal of the plane hypothesis, which at least provides better accuracy near plane boundaries. The invention uses the pixel coordinate of the images and the output of the algorithm is a list of plane equations along with an index map that labels each or individual ROI pixel as belonging to a certain plane hypothesis.
	It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Ho to Chen, Tsubota, Maruyama, Nozoe and Harvey in order to calculate plane equations and determine the corresponding relationship between the feature points. One skilled in the art would have been motivated to modify Chen, Tsubota, Maruyama, Nozoe and Harvey in this manner in order to perform accurate automatic object measurement. (Ho, ¶[0037])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAN HOANG/Examiner, Art Unit 2663                                                                                                                                                                                                        /CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663